Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Lawrence Crain on August 26, 2022
The application has been amended as follows: 
Claim 1, third paragraph has been amended as follows:
-- a door fitted to the opening, the door movable in a frame and having an extrusion section and an expulsion section that alternatively cover the opening, the extrusion section including a porous plate and a channel extending vertically downwardly from behind the porous plate to below a lowest edge of the porous plate, such that the porous plate is between an upper portion of the channel and the ram, the expulsion section is located above the extrusion section, --
Claim 7, third paragraph has been amended as follows:
-- while pressing the waste, driving the wet fraction through a porous plate in the extrusion section into a channel of the extrusion section, wherein the channel extends from behind the porous plate to below a lowest edge of the porous plate, such that the plate is between an upper portion of the channel and the ram, so that the wet fraction falls downwardly in the channel; --
In claim 7, line 15:
Replace “the action” with -- action --.
In claim 15, line 2:
Replace “the lower” with -- a lower --.
In claim 18, line 3:
Replace “the spacing” with -- a spacing --.
In claim 19, last line:
Replace “the spacing” with -- a spacing --.
Claim 20, third paragraph has been amended as follows:
-- a door fitted to the opening, the door movable in a frame and having an extrusion section and an expulsion section that alternatively cover the opening, the extrusion section including a porous plate and a channel extending vertically downwardly from behind the porous plate to below a lowest edge of the porous plate, such that the porous plate is between an upper portion of the channel and the ram, the expulsion section is located above the extrusion section, --



Allowable Subject Matter
Claims 1-2, 4-8, 10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7, and 20 are allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a door having an extrusion section including a porous plate and a channel extending vertically downwardly from behind the porous plate to below a lowest edge of the porous plate, such that the porous plate is between an upper portion of the channel and the ram, in combination with the rest of their respective claimed limitations.
Claim 19 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a press comprising:  … wherein the frame includes a first section directly attached to the chamber and a second section attached to the first section with an adjustable fastening mechanism, and the frame includes a shim positioned between the first section and the second section to assist in controlling a spacing between the first section and the second section, in combination with the rest of their respective claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	August 26, 2022